internal_revenue_service number release date index number ----------------------------------- ------------------------------- --------------------------- -------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc fip b03 plr-106017-11 date august trust ---------------------------------------------------------------------- ------------------------------------------------------------------------ subsidiary --------------------------------------------- ---------------------------------------------------------------------- partnership ---------------------------------------------------------------------- -------------------------------------- management company state x state y city x ------------------------------ ------------ -------------------- -------------- date ------------------- date ------------------- date date date year a ------------------------- ------------------------- ------------------------ ------- -- plr-106017-11 b ----------- dear ------------- this responds to a letter dated date on behalf of trust and subsidiary requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to treat subsidiary as a taxable_reit_subsidiary trs of trust effective as of date facts trust was formed on date as a state x corporation trust represents it will elect to be treated as a real_estate_investment_trust reit under subchapter_m part ii of the code beginning with its first taxable_year ending december year the business activities of trust are holding pursuant to sec_856 of the code partnership interests that own and operate real_estate_assets trust is a co-investment vehicle with a partnerships that are unrelated pursuant to sec_267 to trust trust's co- investment percentage is b partnership was formed on date as a state y limited_liability_company partnership operates a rental office complex in city x state y trust holds a b member interest in partnership subsidiary was formed on date as a state y limited_liability_company partnership is subsidiary's sole member and filed form_8832 entity classification election to treat subsidiary as a domestic eligible_entity to be classified as an association_taxable_as_a_corporation subsidiary's business_purpose is to qualify and operate as a trs in order to provide services that otherwise would result in trust recognizing impermissible_tenant_service_income pursuant to sec_856 in connection with the acquisition of the rental office complex_trust and its co- investment partners formed partnership to acquire and operate the rental office complex during the acquisition due diligence phase it was determined that partnership would own and operate a cafeteria the income from the operation of a cafeteria is generally considered impermissible_tenant_service_income pursuant to sec_856 subsidiary was formed to be treated as a trs and operate the cafeteria both trust and subsidiary intended to elect to treat subsidiary as a trs under sec_856 for subsidiary’s initial taxable_year beginning date in order to qualify as a trs as of date trust and subsidiary should have filed form_8875 by date plr-106017-11 the chief financial officer cfo for management company was responsible for the administration of trust including the operations of subsidiary as a trs the cfo left his position on date on or about date and in connection with the preparation for filing the initial form 1120-reit us income_tax return for real_estate_investment_trusts for the taxable_year ending december year trust discovered that form_8875 had not been filed with respect to trust and subsidiary trust and subsidiary also make the following additional representations the request for relief was filed by trust and subsidiary before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust and or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that taxpayer would have had if the election had been timely made taking into account the time_value_of_money trust and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 at the time trust and subsidiary requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust and subsidiary did not choose to not file the election law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a trs that can perform activities that otherwise would result in impermissible_tenant_service_income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the trs must jointly sign the form which is filed with the irs service_center in ogden ut sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary plr-106017-11 in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of trust effective as of date trust and subsidiary have days from the date of this letter to make the intended elections this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein plr-106017-11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of trust and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely alice m bennett branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
